            Case 4:18-cr-00560-HSG Document 206 Filed 09/30/19 Page 1 of 4



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     JOHN PAUL REICHMUTH
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       John_Reichmuth@fd.org
 7

 8   Counsel for Defendant Sanchez
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                         OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                            Case No.: CR 18–560 HSG
15                    Plaintiff,                           JESUS SANCHEZ’S SENTENCING
                                                           MEMORANDUM
16              v.
                                                           Court:          Courtroom 2, 4th Floor
17    JESUS SANCHEZ,                                       Hearing Date:   October 7, 2019
18                    Defendant.                           Hearing Time:   2:00 p.m.

19

20         I.        INTRODUCTION
21
           Mr. Sanchez comes before the court for sentencing on a single count of Brandishing a Firearm
22
     During a Crime of Violence in violation of 18 U.S.C. § 924(c). The parties and Probation Officer
23
     agree that the Guideline sentence and the statutory minimum sentence are both 84 months prison.
24

25   The defense has no objections to the Presentence Report (PSR). Pursuant to the plea agreement and

26   the PSR, the parties and Probation Officer jointly support an upward variance to a sentence of 96

27   months incarceration followed by five years of supervised release. The court already has the benefit
28
     of a number of Presentence Reports and Sentencing Memoranda in this case. As an additional
     SENTENCING MEMORANDUM
     SANCHEZ, CR 18–560 HSG
                                                       1
            Case 4:18-cr-00560-HSG Document 206 Filed 09/30/19 Page 2 of 4



 1   guidepost, the court is aware that Mr. Sanchez’s lead co-defendant Anthony Reed has already been
 2   sentenced to 96 months by this court. Docket No. 200. Mr. Sanchez shares Mr. Reed’s lack of
 3
     significant criminal history. Mr. Reed and Mr. Sanchez are alleged to have similar levels of
 4
     culpability in this case. This Memorandum thus serves to briefly highlight some mitigating factors
 5
     specific to Mr. Sanchez and respectfully request that the court accept the plea agreement and sentence
 6

 7   Mr. Sanchez to the same term that was imposed on Mr. Reed.

 8         II.    FACTS

 9         It is very unfortunate that Mr. Sanchez chose to take part in the financially motivated crimes at
10
     issue in this case, as he had a bright future. He had graduated from Leadership Public High School in
11
     Oakland in 2016 and enrolled at California State University East Bay in the same year. PSR ⁋ 51. He
12
     had not had any contact with the criminal justice system until he was 19 years of age, after the events
13
     in this case were set in motion. PSR ⁋⁋ 34-37. He does not suffer from chemical dependency or
14

15   mental illness. PSR ⁋⁋ 49-50. He has a very close family who have supported him through very

16   difficult times. His childhood was anything but idyllic, however. His father was an abusive
17   alcoholic, causing Mr. Chavez’s mother, for example, to lock the children inside a room to protect
18
     them. His father’s deportation then left the family without a stable residence, living in motels. In his
19
     father’s absence, his mother worked long hours, which placed Mr. Chavez in the position of parent.
20
     PSR ⁋⁋ 42-43. Echoing this same dynamic years later, when Mr. Chavez’s mother met with
21

22   financial difficulties, Mr. Chavez dropped out of college to work at the Pick-n-Pull salvage yard. It

23   was around the same time, 2018, that Mr. Sanchez is alleged to have begun deriving income from

24   firearms sales, an enterprise that ended with his arrest for robbing a firearms buyer who Mr. Sanchez
25   later learned was an undercover agent.
26

27

28

     SENTENCING MEMORANDUM
     SANCHEZ, CR 18–560 HSG
                                                        2
              Case 4:18-cr-00560-HSG Document 206 Filed 09/30/19 Page 3 of 4



 1          III.    ARGUMENT
 2
            Under federal law, every day of incarceration must be necessary. The court is familiar with the
 3
     directives of United States v. Booker, 543 U.S. 220 (2005) and 18 U.S.C. § 3553(a). The Sentencing
 4
     Guidelines range is not mandatory and the Court has a duty to exercise judgment and discretion in
 5

 6 arriving at a sentencing determination. The Court must consider the Guidelines range, the nature and

 7 circumstances of the offense, the history and characteristics of the defendant, and the need to avoid

 8 unwarranted sentence disparities among similarly situated defendants. 18 U.S.C. § 3553(a)(1), (a)(4)

 9 and (a)(6). The court must impose a sentence that is “sufficient, but not greater than necessary,” to

10
     comply with the purposes set forth in 18 U.S.C. § 3553(a): (A) to reflect the seriousness of the
11
     offense, to promote respect for the law, and to provide just punishment for the offense; (B) to afford
12
     adequate deterrence to criminal conduct; (C) to protect the public from further crimes of the defendant;
13

14 and (D) to provide the defendant with needed educational or vocational training, medical care, or other

15 correctional treatment in the most effective manner. 18 U.S.C. § 3553(a)(2). An eight year federal

16 prison sentence for Mr. Sanchez, who is 21 years of age, is sufficient but no greater than necessary to

17
     comply with the purposes of sentencing.
18
            Several important reasons favor imposition of the requested sentence. Principally, the position
19
     of the government should be afforded credence, given the extensiveness of the investigation and the
20

21 government’s position as victim. The government’s agreement to this disposition suggests that the

22 requested sentence fulfills the retributive goals of sentencing, namely reflecting the seriousness of the

23 offense, promoting respect for the law, and imposing just punishment. The need to avoid unwarranted

24 sentencing disparities strongly militates for the requested sentence, given that an almost identically

25
     situated individual has already been sentenced to the requested term. Furthermore, there is little need
26
     to protect the public from Mr. Sanchez, deter him, or afford him rehabilitation. He is of good
27
     character; he has no history of impulsivity or violence; he does not have drug or mental health issues.
28

     SENTENCING MEMORANDUM
     SANCHEZ, CR 18–560 HSG
                                                         3
              Case 4:18-cr-00560-HSG Document 206 Filed 09/30/19 Page 4 of 4



 1 He committed a financially-motivated crime that he deeply regrets and that he is highly unlikely to

 2 repeat. The remaining factor, general deterrence, is likely to have already been accomplished through

 3
     prosecution itself. Nevertheless, the term of years requested does represent to others that people who
 4
     engage in this type of conduct will spend significant fractions of their lives in federal prison and under
 5
     federal supervision. The requested sentence complies with the purposes of sentencing.
 6

 7          IV.     CONCLUSION

 8          Based on the foregoing, it is respectfully requested that Mr. Sanchez be sentenced to 96 months

 9    incarceration, 5 years of supervision, and a $100 special assessment.
10

11
           Dated:     September 30, 2019                      Respectfully submitted,
12

13

14
                                                              STEVEN G. KALAR
15                                                            Federal Public Defender
                                                              Northern District of California
16

17                                                                      /S/
                                                              JOHN PAUL REICHMUTH
18                                                            Assistant Federal Public Defender

19

20

21

22

23

24

25

26

27

28

     SENTENCING MEMORANDUM
     SANCHEZ, CR 18–560 HSG
                                                          4
